                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  ROCK HILL DIVISION

Candace Arbogast,                   )
                                    )
                    Plaintiff,      )
                                    )                          C/A No. 0:18-cv-1500-TMC
       v.                           )
                                    )                                ORDER
Andrew M. Saul, Commissioner        )
of Social Security,                 )
                                    )
                    Defendant.      )
___________________________________ )

       Plaintiff, Candace Arbogast, brought this action pursuant to 42 U.S.C. § 405(g) seeking

judicial review of a final decision of the Commissioner of Social Security (“Commissioner”)

denying her claim for Disability Insurance Benefits (“DIB”) pursuant to the Social Security Act.

(ECF No. 1).1 This matter is before the court for review of the Report and Recommendation

(“Report”) of the United States Magistrate Judge, made in accordance with 28 U.S.C. §

636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(a) (D.S.C.). (ECF No. 25). In her Report, the

magistrate judge recommends the Commissioner’s final decision be reversed and this case be

remanded pursuant to sentence four of § 405(g) for further administrative action. Id. at 10. The

Commissioner has filed a response to the Report in which he states that he has concluded that the

decision denying benefits should be reversed and the action remanded (ECF No. 26 at 1).

Further, he specifically states that he does not intend to file any objections to the Report. Id.

       The Report has no presumptive weight and the responsibility to make a final

determination in this matter remains with this court. See Mathews v. Weber, 423 U.S. 261, 270-


       1
        On June 17, 2019, Andrew M. Saul became the Commissioner of Social Security.
Pursuant to Fed. R. Civ. P. 25(d), he is automatically substituted for Defendant Nancy A.
Berryhill who was the Acting Commissioner of Social Security when this action was filed.
71 (1976). In the absence of objections, this court is not required to provide an explanation for

adopting the Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the

absence of a timely filed objection, a district court need not conduct a de novo review, but

instead must only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.” Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315

(4th Cir. 2005).

       After a thorough and careful review of the record, the court adopts the Report of the

Magistrate Judge (ECF No. 25), which is incorporated herein by reference. Accordingly, the

Commissioner’s final decision denying benefits is REVERSED and this case is REMANDED

pursuant to sentence four of 42 U.S.C. § 405 (g) for further administrative action consistent with

the Report.

       IT IS SO ORDERED.


                                                            s/Timothy M. Cain
                                                            United States District Judge

Anderson, South Carolina
July 12, 2019




                                                2
